PeR Cueiam.
The defendant brings forward and argues in his brief only those exceptions and assignments of error set out in the record which relate to the testimony of the State’s witness W. Knox Hardin, Chief of Police of the City of Shelby. Under the rules of this Court all other exceptions and assignments of error are deemed abandoned. Rule 28, Rules of Practice in the Supreme Court, 254 N.C. 783; S. v. Goldberg, 261 N.C. 181, 134 S.E. 2d 334.
The State’s witness Hardin was permitted to testify without objection as to the statements made to him by Jimmy Eaves and John Wray. The statement made by Eaves to this witness, made in the presence of the defendant, detailed the manner in which the alleged crimes were committed, and corroborated the testimony of Hines who had testified without objection.
The exceptions and assignments of error relied upon by the defendants are set out below.
The witness testified that “Jimmy Eaves made a statement to me in the presence of the defendant, John Earl Cox, about the breaking and entering of Snowflake Laundry. I have a copy of the statement he made.” The solicitor then propounded this question to the witness: “Q. Will you-(objection — overruled — exception) say to the jury after Eaves made that statement what statement, if any, did Cox make. A. He didn’t make any.” Exception No. 1.
Later in the examination, the solicitor asked the following questions of the witness: “Q. Was John ‘Dad’ Wray present when that statement was made to Cox and in Cox’s presence? A. Yes. Q. And you say Cox said nothing? A. He didn’t say anything.”
Defendant’s counsel on cross examination asked the following questions: “Was Cox obligated to say anything in that particular?” Objection- — -sustained. Exception No. 2. “Q. How many of these people that you questioned admitted they had a part in this breaking and entering?” Objection — sustained. Exception No. 3 The witness further testified: “I tried to question Cox during this period. Q. ■ And *611he denied any knowledge of any of the charges, didn’t he?” Objection ■ — 'Sustained. Exception No. 4.
Later, in the cross examination, defendant’s counsel asked the witness what else he knew about the case except what Wray, Eaves and Hines had told him. Objection. The court then told defendant’s counsel he could ask the witness about what “each one individually- — what they told him, if anything.” Defendant’s counsel propounded no further questions.
Since the defendant did not object or except to the admission in evidence of the statement made by Evans to this witness in the presence of defendant Cox, or any part thereof, we hold that no sufficiently prejudicial error has been shown to justify a new trial.
In the trial below, we find
No error.